In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 17‐2117 
UNITED STATES OF AMERICA, 
                                                   Plaintiff‐Appellee, 

                                  v. 

HURLEY C. JACKSON, 
                                                Defendant‐Appellant. 
                      ____________________ 

         Appeal from the United States District Court for the 
                     Western District of Wisconsin. 
        No. 3:15‐cr‐00122‐wmc‐4 — William M. Conley, Judge. 
                      ____________________ 

       ARGUED APRIL 6, 2018 — DECIDED AUGUST 3, 2018 
                  ____________________ 

   Before  EASTERBROOK,  RIPPLE,  and  HAMILTON,  Circuit 
Judges. 
    RIPPLE,  Circuit  Judge.  A  jury  found  Hurley  C.  Jackson 
guilty of conspiracy to distribute over 1,000 grams of heroin, 
in violation of 21 U.S.C. §§ 841(a)(1) and 846; possession with 
intent to distribute a substance containing heroin, in violation 
of 21 U.S.C. § 841(a)(1); and distribution of a substance con‐
taining  heroin,  also  in  violation  of  21  U.S.C.  § 841(a)(1).  He 
2                                                          No. 17‐2117 

claims that the district court abused its discretion when it al‐
lowed a witness to testify that Mr. Jackson had threatened to 
kill her. He also maintains that the prosecutor’s closing argu‐
ment  included  improper  vouching  and  invited  the  jury  to 
consider matters other than  his  guilt in reaching its verdict. 
According to Mr. Jackson, these remarks so infected the jury’s 
deliberations as to require a new trial.  
   Mr. Jackson’s arguments are unpersuasive. The threat tes‐
timony was both relevant to, and probative of, the central is‐
sue in this case: whether Mr. Jackson conspired to distribute 
heroin. Additionally, even if the prosecutor’s comments were 
improper, the evidence against Mr. Jackson was substantial. 
Consequently, the prosecutor’s comments did not affect the 
jury’s verdict. We therefore affirm Mr. Jackson’s conviction. 
      
                                                    I 
                                      BACKGROUND 
                                                    A. 
    The  conspiracy  charged  in  the  indictment  began  on  De‐
cember 11, 2013, when Mr. Jackson, an admitted heroin dis‐
tributor, was arrested in Plover, Wisconsin. Immediately after 
his admission at the Portage County Jail, Mr. Jackson called 
his brother, Charles D. Hall, and told Hall to retrieve heroin 
that Mr. Jackson had hidden at the hotel where he had been 
staying.1 Hall did so and, at Mr. Jackson’s instructions, took 



                                                 
1 The possession of this heroin was the basis for Count 2 of the supersed‐

ing indictment. 
No. 17‐2117                                                      3 

the heroin to Cody Thompson. Thompson showed Hall how 
to break down the heroin and to sell it.  
   While  Mr.  Jackson  was  incarcerated,  Hall  continued  to 
procure heroin through Mr. Jackson’s contact, Dewight Wil‐
liams, and to dispense the heroin to Mr. Jackson’s sub‐distrib‐
utors. When Hall was incarcerated in February 2014 for driv‐
ing  while  intoxicated,  he  recruited  Marguerite  Tompkins  to 
continue the operation. Like Hall, Tompkins obtained heroin 
from Williams, broke it down, and provided it to sub‐distrib‐
utors. 
    Hall was released from custody in May 2014. Later in the 
summer of 2014, Mr. Jackson instructed Hall to pay a visit to 
Tiffany Bell, Mr. Jackson’s former girlfriend and distributor, 
who  recently  had  been  released  from  prison.  Hall  and  Wil‐
liams went to see Bell. During the visit, Mr. Jackson placed a 
call to Hall’s cell phone so that he could speak to Bell and try 
to persuade her to sell heroin on their behalf. Bell was non‐
committal, but, when Mr. Jackson was released from custody 
in September 2014, she began selling heroin for him.  
    In December 2014, Bell was involved in the sale of heroin 
to a user and police informant, Casey Edlebeck. Edlebeck had 
come to know Mr. Jackson when he called Hall to purchase 
heroin, and Mr. Jackson had made the delivery. At the request 
of the police, Edlebeck texted Mr. Jackson to arrange to pur‐
chase  heroin.  Mr.  Jackson  told  Edlebeck  to  go  to  a  local 
McDonald’s, where the sale would take place. When Edlebeck 
arrived at the McDonald’s, he again texted Mr. Jackson, who 
instructed him to look for a gold Cadillac. Bell arrived at the 
McDonald’s in a gold Cadillac, and the exchange was made. 
Photographs of the text messages and of the transaction con‐
firm these events.  
4                                                          No. 17‐2117 

    During the latter part of 2014 and into 2015, Mr. Jackson, 
his brother Terrance Jackson,2 Hall, and Williams pooled their 
funds to make bulk heroin purchases. They employed several 
individuals who  were  addicted  to heroin—Hannah Hovick, 
Thompson,  Megan  Pray‐Genett,  and  Tanya  Kluck—to  help 
transport,  test,  and  distribute  the  heroin.  For  instance, 
Hovick, who was both a user and in a romantic relationship 
with  Terrance,  traveled  with  Terrance  numerous  times  to 
Mr. Jackson’s  home  to  pick  up  Terrance’s  heroin.  Terrance 
would give her approximately ten to twenty grams of heroin 
per day for delivery to customers, in exchange for which she 
would obtain heroin for her own use.  
   In May 2015, Hovick also made the first of three trips to 
Chicago for Terrance, Williams, and Mr. Jackson. Her role on 
these trips was to test the quality of the heroin before it was 
brought back to Wisconsin for distribution. The night before 
the first trip, Hovick was in a car with Terrance and Mr. Jack‐
son.  Mr.  Jackson  put  his  arm  around  Hovick’s  neck,  held  a 
gun to her head, and stated, “If you ever talk to the police, I 
will kill you.”3  
   The  coordinated  distribution  efforts  among  Williams, 
Hall, Terrance, and Mr. Jackson continued throughout 2015. 
      
                                   B. 
      In  January  2016,  a  grand  jury  charged  Mr.  Jackson,  Ter‐
rance, Hall, and Williams in a fourteen‐count indictment with 
conspiracy to distribute, possession with intent to distribute, 
                                                 
2 To prevent confusion, we refer to Terrance Jackson as Terrance. 

3 R.398 at 56. 
No. 17‐2117                                                                    5 

and distribution of a substance containing heroin. Terrance, 
Hall, and Williams all reached plea agreements with the Gov‐
ernment. Mr. Jackson proceeded to trial on the three counts of 
the indictment in which he was named: conspiracy to possess 
with  intent  to  distribute  1,000  grams  or  more  of  heroin 
(Count 1);  possession  with  intent  to  distribute  a  substance 
containing heroin on December 11, 2013 (Count 2); and distri‐
bution of a substance containing heroin on December 9, 2014 
(Count 3).  
    Prior to trial, Mr. Jackson moved to exclude the testimony 
of  Hovick  regarding  the  threat.  He  asserted  that  this  testi‐
mony  was  impermissible  character  evidence  under  Federal 
Rule of Evidence 404(b).4 When the motion was argued before 
the court, however, Mr. Jackson submitted that the testimony 
should be excluded under Federal Rule of Evidence 403 be‐
cause  the  danger  of  prejudice  substantially  outweighed  its 
probative  value.5  The  court  concluded  that  the  testimony 
should not be excluded under Rule 403: 
            I understand the potential prejudice any time a 
            gun  is  introduced  into  any  transaction.  But  I 
            have to confess, given Ms. Hovick’s role and the 
            reasons why your client, if she is believed, may 
                                                 
4 See R.269. Federal Rule of Evidence 404(b)(1) states: “Evidence of a crime, 

wrong, or other act is not admissible to prove a person’s character in order 
to show that on a particular occasion the person acted in accordance with 
the character.” 
5  Federal  Rule  of  Evidence  403  states:  “The  court  may  exclude  relevant 

evidence if its probative value is substantially outweighed by a danger of 
one or more of the following: unfair prejudice, confusing the issues, mis‐
leading the jury, undue delay, wasting time, or needlessly presenting cu‐
mulative evidence.” 
6                                                      No. 17‐2117 

           have wanted to intimidate her and her conduct 
           during the course of her involvement in the al‐
           leged conspiracy I think outweighs that.6 
The court therefore allowed Hovick to testify as to Mr. Jack‐
son’s threat.  
     At trial, the Government offered the testimony of fifteen 
witnesses:  six  law  enforcement  officers,  one  records  custo‐
dian, and eight cooperating witnesses. The exhibits included 
photographs, cell phone records, text messages, recordings of 
jail calls, wire transfers, and a letter written by Mr. Jackson to 
Bell shortly before his trial promising that, should he be ac‐
quitted, he would visit Bell in prison and “send [her] money 
all the time.”7  
    Mr. Jackson also testified. He admitted that he was a her‐
oin dealer, but denied the existence of a conspiracy to distrib‐
ute heroin. He testified that Hall, Terrance, and Williams were 
all his “competition” and that “[e]verything was completely 
separate.”8  
   During  closing  argument,  counsel  for  the  Government 
made the following statements, none of which elicited a con‐
temporaneous objection: 
               Last  point.  Remember  that  Bell  and  Tomp‐
            kins and Hall are hoping to get a lower sentence 
            from the Court, right? As you probably figured 


                                                 
6 R.400 at 6–7. 

7 R.356 at 61 (discussing Gov’t Ex. 8A). 

8 R.401 at 8. 
No. 17‐2117                                                          7 

           out by now, Judge Conley sentenced the partic‐
           ipants of the conspiracy and he knows the facts. 
           Do  you  really  think  that  Bell,  Thompson  and 
           Hall are going to lie in front of the person that 
           they are hoping for a break from?  
               Deals  are  also  worth  reviewing  in  the  con‐
           text of this case. Why is it unambiguously good 
           for the criminal justice system to provide incen‐
           tives  to  people  who  cooperate  against  those 
           higher up in the drug distribution chain? It’s un‐
           ambiguously good. The only way to hold peo‐
           ple  accountable  at  the  top  of  the  distribution 
           chain is to provide incentive to the lower‐eche‐
           lon distributors.9 
Later in the argument, counsel for the Government elaborated 
on the benefits of plea deals: 
                The argument that these deals are unsavory 
           is  really  drained  of  its  persuasive  force  when 
           you  consider  that  but  for  the  cooperation  of 
           lower‐echelon people, then the people at the top 
           are  going  to  go  free  and  we’re  never  going  to 
           stop people like the defendant, and the defend‐
           ant here particularly here today, from dumping 
           the poison of heroin into central Wisconsin.10 
     The  jury  convicted  Mr.  Jackson  on  all  three  counts. 
Mr. Jackson timely appealed. 


                                                 
9 Id. at 109–10. 

10 Id. at 111. 
8                                                         No. 17‐2117 

      
                                                    II 
                                        DISCUSSION 
                                                    A. 
    Mr. Jackson first maintains that the district court should 
have prevented Hovick from testifying regarding the threat. 
We review a district court’s ruling on the admissibility of ev‐
idence under Rule 403 for an abuse of discretion. United States 
v. Strong,  485 F.3d 985, 991 (7th Cir. 2007). “[W]e have held 
that ‘[t]he court’s admission of evidence under Rule 403 … is 
entitled to special deference. Only in an extreme case are ap‐
pellate judges competent to second‐guess the judgment of the 
person on the spot, the trial judge.’” Id. (second alteration in 
original) (quoting United States v. Gardner, 211 F.3d 1049, 1055 
(7th Cir. 2000)). 
    Here, Mr. Jackson admits that the threat testimony is rele‐
vant.11 Nevertheless, he contends that it was highly prejudi‐
cial because “the insidious image of Mr. Jackson threatening 
cold‐blooded  murder  infected  the  whole  trial.”12  He  also 
maintains that it had little probative value because it was cu‐
mulative  of  other  evidence  that  Mr.  Jackson  was  an  active 
member of the conspiracy.13  
   Although the threat evidence no doubt had an impact on 
the jury, it constituted fewer than two pages of the over five 
hundred pages of testimony that the jury heard. We therefore 
                                                 
11 See Appellant’s Br. 27.  

12 Id. at 30–31.  

13 See id. at 27–28. 
No. 17‐2117                                                                9 

disagree  that  this  image  infected  the  entire  trial.  Moreover, 
this testimony was not merely cumulative of other evidence 
establishing Mr. Jackson’s participation in the conspiracy. It 
explained  how  Mr. Jackson  was  able  to  keep  control  of  the 
heroin distribution when some individuals may have been in‐
terested  in  selling  for  themselves.14  The  testimony  also 
demonstrated how Mr. Jackson was able to recruit individu‐
als who initially were reluctant to join him, such as Bell. Fi‐
nally, it countered an anticipated attack on Hovick’s truthful‐
ness. When Hovick first was detained, she failed to mention 
that Mr. Jackson was involved in the conspiracy—a point that 
defense  counsel  made  on  cross‐examination.15  The  fact  that 
Mr. Jackson had threatened her life explains her reluctance to 
provide his name to the authorities. 
    Given the testimony’s relevance and probative value, the 
district court acted within its wide discretion in overruling the 
Rule  403  objection  and  allowing  the  jury  to  hear  the  testi‐
mony. 
       
                                                    B. 
  Mr. Jackson also submits that comments made during the 
Government’s closing argument deprived him of a fair trial. 
Generally speaking, we employ a two‐step analysis to deter‐



                                                 
14 See R.401 at 121 (defense counsel arguing on closing that Hall, Williams, 

and  Bell “all had  their  own  individual operations” and  “their  own  cus‐
tomers”). 
15 See R.398 at 59 (Hovick admitting that she had not been forthright with 

the police when she had been detained).  
10                                                     No. 17‐2117 

mine  whether  remarks  made  during  closing  argument  re‐
quire reversal of a conviction. “First, we consider whether the 
challenged  remark  was  improper,  and  second,  whether  the 
remark deprived the defendant of a fair trial.” United States v. 
Wolfe, 701 F.3d 1206, 1211 (7th Cir. 2012).  
    A  prosecutor’s  comments  may  cross  this  line  in  several 
ways.  Most  pertinent  to  Mr.  Jackson’s  appeal,  a  prosecutor 
may not vouch personally for the credibility of a witness be‐
cause it “threatens to undermine the jury’s role as independ‐
ent factfinder[] … by placing the prestige of the government 
behind the witness.” United States v. Renteria, 106 F.3d 765, 767 
(7th  Cir.  1997).  The  same  threat  arises  if  the  Government 
places the prestige of the court behind the witness. See United 
States v. Carroll, 26 F.3d 1380, 1382, 1389 (6th Cir. 1994) (“Fur‐
ther,  the  prosecutor  placed  the  prestige  of  the  government, 
and even of the court, behind the credibility of the [witnesses], 
by stating that, if the government or the judge did not believe 
that the witnesses were being truthful, the witnesses would 
be  in  jeopardy.”).  Additionally,  a  “prosecutorial  comment 
during closing arguments is improper if it is ‘aimed at inflam‐
ing the passions of the jury,’” United States v. Dvorkin, 799 F.3d 
867, 884 (7th Cir. 2015) (quoting United States v. Caliendo, 910 
F.2d 429, 436 (7th Cir. 1990)), or if it “invites the jury to convict 
the defendant in order to punish or deter other persons not on 
trial,” United States v. DeSilva, 505 F.3d 711, 718 (7th Cir. 2007).  
   If the remark is improper, we ask “whether the remark de‐
prived the defendant of a fair trial.” Wolfe, 701 F.3d at 1211. 
The prejudice inquiry is informed by five factors: “(1) the na‐
ture and seriousness of the misconduct; (2) the extent to which 
the  comments  were  invited  by  the  defense; (3) the  extent  to 
No. 17‐2117                                                                     11 

which any prejudice was ameliorated by the court’s instruc‐
tion to the jury; (4) the defense’s opportunity to counter any 
prejudice; and (5) the weight of the evidence supporting the 
conviction.” Id. (quoting United States v. Adams, 628 F.3d 407, 
418–19 (7th Cir. 2010)).16 
    We need not linger over the question whether the remarks 
were improper because, even if they were, they did not affect 
the outcome of the trial. Looking first to “the nature and seri‐
ousness of the misconduct,” Wolfe, 701 F.3d at 1211 (internal 
quotation  marks  omitted),  we  concluded  that  this  factor 
weighed  in  the  defendant’s  favor  when  a  prosecutor  dis‐
cussed  “the  nine  circles  of  hell  depicted  in  Dante’s  Inferno” 
and assigned the defendant “to the innermost circle reserved 
for the worst of the damned,” United States v. Klemis, 859 F.3d 
436, 442 (7th Cir. 2017). By comparison, the prosecutor’s re‐
marks here were not as inflammatory, nor were they the focus 
of the closing argument.  
   Additionally, the comments directly responded to the de‐
fense’s efforts to undermine the credibility of witnesses based 
on their cooperation with the Government. See Wolfe, 701 F.3d 

                                                 
16 However, when the defendant fails to object to the remarks during trial, 

as defense counsel failed to do here, our review is even more deferential. 
In such cases, we will reverse only if the defendant meets the plain error 
standard by showing a clear or obvious error that both “affected the de‐
fendant’s substantial rights” and “seriously affected the fairness, integrity, 
or public reputation of the judicial proceedings.” United States v. Tucker, 
714 F.3d 1006, 1011 (7th Cir. 2013). Here, we conclude that there is no error 
under the five‐factor test set forth in United States v. Wolfe, 701 F.3d 1206 
(7th  Cir. 2012). See  infra  pp.  11–14.  Therefore,  we  need  not  consider  the 
other requirements of the plain‐error standard. 
     
12                                                             No. 17‐2117 

at 1211 (considering “the extent to which the comments were 
invited by the defense” (internal quotation marks omitted)). 
During cross‐examination, defense counsel explored the na‐
ture of the witnesses’ cooperation and how their plea arrange‐
ments might have influenced their testimony.17  
   The other Wolfe factors also weigh against a finding that 
the comments impacted the jury. Because the remarks came 
during the Government’s closing, as opposed to rebuttal, de‐
fense  counsel  had  the  opportunity  to  counter  these  state‐
ments. Furthermore, any prejudice resulting from the prose‐
cutor’s  comments  was  ameliorated  to  some  degree  by  the 
court’s  instructions  that  counsels’  arguments  were  not  evi‐
dence18 and that the jury must consider the testimony of co‐
operating witnesses “with caution and great care.”19  

                                                 
17 See, e.g., R.364 at 40 (defense counsel asking Thompson about the reason 

that he spoke to police, the reason he was testifying, and the sentence he 
received); id. at 213 (defense counsel asking Edlebeck about leniency he 
had received in sentencing); R.399 at 11 (defense counsel asking Bell if she 
was “trying to get time knocked off [her] sentence” by testifying). 
18 See R.398 at 8 (“Any statements or any arguments that the lawyers make 

are not evidence. If what a lawyer says is different from the evidence as 
you hear it or see it, then the evidence is what counts.”). 
19 R.401 at 69. Mr. Jackson argues that “the jurors could have interpreted 

the instruction as telling them to make sure to take caution and great care 
in rejecting testimony that could prevent law enforcement from being able 
to effectively prosecute drug dealers in the future.” Appellant’s Br. 21–22. 
This argument is without merit. We previously have observed that the in‐
struction is “designed to inform the jury of a witness’ potential bias” and 
“serve[s] that purpose.” United States v. Reed, 227 F.3d 763, 770–71 (7th Cir. 
2000). We do not believe that rational jurors would interpret the instruc‐
tion as requiring them to give additional weight to the testimony of Gov‐
ernment witnesses who are testifying pursuant to plea agreements. 
No. 17‐2117                                                        13 

    Finally, Mr. Jackson’s conviction was supported by over‐
whelming  evidence.  Here  there  were  pooled  funds  and  a 
shared supplier, both of which evidence a conspiracy. See, e.g., 
United  States  v.  Lomax,  816  F.3d  468,  474–75  (7th  Cir.  2016) 
(“The  government  established  that  a  conspiracy  existed 
through its evidence … that [the defendants] shared custom‐
ers, a supplier, and heroin, and pooled funds.”). Specifically, 
Hall testified that he, Mr. Jackson, and Williams pooled their 
money  so  they  could  purchase  large  quantities  of  heroin.20 
Hovick described how she made three trips to the same loca‐
tion in Chicago where the conspirators purchased heroin. On 
each trip, she traveled with a different group of conspirators. 
The first trip involved Mr. Jackson, Terrance, and Williams; 
the second involved Mr. Jackson and Hall; the third involved 
Mr. Jackson and Williams. When they returned to Milwaukee, 
Mr. Jackson would divide the heroin.21   
   Testimony regarding shared customers provided further 
evidence of a conspiracy. See id. at 474; United States v. Thomp‐
son, 944 F.2d 1331, 1343 (7th Cir. 1991) (noting that “shar[ing] 
customers  and  cooperat[ing]  together  when  making  sales” 
were  evidence  of  a  conspiracy).  Thompson  testified  how 
Mr. Jackson would sometimes refer him (Thompson) to either 
Hall or Terrance to purchase heroin and how he (Thompson) 
would pay Williams for heroin he had received from Mr. Jack‐
son.22  



                                                 
20 See R.399 at 35. 

21 See R.398 at 36–48. 

22 See R.364 at 15–16. 
14                                                              No. 17‐2117 

    Contrary  to  Mr.  Jackson’s  suggestion,23  the  case  against 
him was not wholly dependent on the testimony of cooperat‐
ing  witnesses.  Photographs,  telephone  recordings  and  rec‐
ords,  and  text  messages  confirm  individual  transactions  as 
well as collaboration by the conspirators. For instance, with 
respect to the beginning of the conspiracy, telephone records 
at the Portage County Jail show multiple calls from Mr. Jack‐
son to Hall immediately following Mr. Jackson’s arrest. As to 
Bell’s sale of heroin to Edlebeck in December 2014, cell phone 
records corroborate that Mr. Jackson received an inquiry from 
Edlebeck and directed both Edlebeck and Bell to a specific lo‐
cation.  Photographs  of  this  location  show  an  exchange  be‐
tween Bell and Edlebeck.24 Finally, recordings of phone calls 
between Hall and Mr. Jackson establish that they maintained 
a shared inventory of heroin and that Mr. Jackson provided 
heroin  to  Hall’s  sub‐distributors  while  Hall  was  incarcer‐
ated.25  
    In  sum,  there  was  substantial  testimonial,  documentary, 
and  recorded  evidence  establishing  Mr.  Jackson’s  participa‐
tion in the conspiracy to distribute heroin. We therefore can‐
not conclude that the remarks by the prosecutor had any ef‐
fect on the jury’s verdict. 26 


                                                 
23 See Appellant’s Br. 23.  

24 See R.356 at 21–23.   

25 See R.399 at 43–49. 

26 Mr. Jackson also maintains that the cumulative errors at trial deprived 

him of a fair trial. See Appellant’s Br. 31–32. Given that there was no error 
in  the  admission  of  Hovick’s  testimony  or  in  the  prosecutor’s  remarks, 
there is no resulting cumulative error. 
No. 17‐2117                                                   15 

    
                         Conclusion 
    For the foregoing reasons, the district court did not abuse 
its discretion in allowing Hovick to testify as to Mr. Jackson’s 
threat against her. Nor did the prosecutor’s remarks during 
closing argument affect the outcome of the trial. We therefore 
affirm the judgment of the district court. 
                                                   AFFIRMED